Citation Nr: 0000062	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-05 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an upper 
gastrointestinal disorder, claimed as a stomach condition.

2.  Entitlement to an increased rating for depressive 
neurosis, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The claim of entitlement to service connection for an 
upper gastrointestinal disorder, claimed as a stomach 
condition is supported by cognizable evidence demonstrating 
that the claim is plausible or capable of substantiation.

3.  The veteran's depressive neurosis disability is mild to 
moderately disabling and does not manifest symptomatology 
warranting evaluation in excess of the assigned rating under 
the old and new criteria.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
upper gastrointestinal disorder, claimed as a stomach 
condition, is well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for an evaluation in excess of 50 percent 
for a depressive neurosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.132, 
Diagnostic Code 9405 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastrointestinal Disorder

A prior Board decision of July 1974, inter alia, denied 
entitlement to service connection for a gastrointestinal 
disorder.  It is well to note that a final decision cannot be 
reopened unless new and material evidence is presented.  38 
U.S.C. §§ 5108, 7104(b).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

Nevertheless, in the context of the current claim, new and 
material evidence has been received, and even a medical 
opinion associating the condition to service has been 
received.  Thus, the claim in this instance is reopened.  
Moreover, as all the elements of a well grounded claim set 
out in Caluza v. Brown, 7 Vet. App. 489, 506 (1995), aff'd, 
78 F.3d. 604 (Fed. Cir. 1996) (table), are present here, the 
claim is also well grounded.  As the duty to assist is 
triggered by a well-grounded claim, the Board finds that VA 
has an obligation to clarify certain medical evidence as set 
forth in the below Remand.  See Grivois v. Brown, 5 Vet. App. 
136, 140 (1994).

Depressive Neurosis

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for 
depressive neurosis is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue. 

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Psychiatric disabilities are rated under the portion of the 
Schedule for Rating Disabilities that pertains to mental 
disorders.  The Board notes that the regulations pertaining 
to mental disorders were revised.  Prior to November 7, 1996, 
PTSD was rated under 38 C.F.R. § 4.132 (1996).  Effective 
November 7, 1996, the rating schedule for mental disorders 
was amended and redesignated as 38 C.F.R. § 4.130. 61 Fed. 
Reg. 52700 (Oct. 8, 1996).  Therefore, the veteran's claim 
for an increased rating for psychiatric disability will be 
evaluated under both the new and old law.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) [where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply].  The April 1999 supplemental statement 
of the case reflects that both sets of rating criteria were 
applied to the veteran's claim in this instance.  
Accordingly, the veteran will not be prejudiced if the Board 
proceeds with appellate consideration of the claim presented.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Before November 7, 1996, the VA Schedule for Rating 
Disabilities provided that Psychoneurotic Disorders be rated 
as follows:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  Totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9405.

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6.  It should also be 
noted that use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 
4.6.

From November 7, 1996, the VA Schedule for Rating 
Disabilities was amended.  The pertinent provision now reads 
as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's service- connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is inadequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability at issue.

The Board notes that following discharge from service, the 
veteran's mental disorder was characterized as a 
psychoneurosis with a prominent anxiety component.  The Board 
additionally notes that the veteran's psychiatric 
symptomatology includes findings relating to organic brain 
syndrome, settled by July 1974 Board decision as not service 
connected.  

An August 1995 mental disorders examination reported the 
veteran as circumstantial in providing history.  He was 
discharged from a hospital stay in June 1994 with a diagnosis 
of organic brain syndrome and bipolar disorder.  He reported 
diminished memory for the prior 5 years.  The examiner 
commented that the veteran was remarkable for a "virtual 
empty mental content, his circumstantiality and his 
confusion".  The diagnosis was organic brain syndrome, with 
diminished memory, concrete thinking and confusion.  The 
examiner felt the probable basis was alcoholism although 
arteriosclerotic cerebrovascular disease with minor strokes 
could not be eliminated on the basis of information provided 
by the veteran. 

A follow-up mental disorders examination was afforded in 
March 1997.  The examiner reported the veteran as not grossly 
psychotic.  His mood was moderate to mildly depressed.  He 
was quite anxious during the interview.  Axis I diagnosis was 
general anxiety disorder, chronic, possible dementia, 
etiology undetermined although it sounded as if he had some 
evidence of cerebral atrophy.  There was no substantial 
history of head trauma or substance abuse.  On Axis II, 
hysterical personality disorder features or histrionic 
personality disorder was noted with fugue, stated amnesia, 
and rather dramatic demonstrations of his feelings.  The 
global assessment of functioning was reported as 25.  The 
examiner reported that the veteran's anxiety disorder had 
existed since at least 1945, perhaps only getting worse with 
time.

In June 1997, a supplemental report was provided by the 
examiner who performed the March 1997 mental disorders 
examination to ascertain which aspects of his mental 
pathology were related to his service connected disability.  
The examiner commented that speaking in streams of 
consciousness and being circumstantial were unrelated to his 
anxiety disorder.  Inability to calculate was unrelated to 
anxiety.  Failure to know general fund information in certain 
cases was unrelated to anxiety.  Inability to interpret 
proverbs was unrelated to anxiety.  The examiner concluded 
that a great proportion of his mental status abnormalities 
was probably related to a dementing process rather than the 
service connected disability.  His inability to function was, 
likewise, not a function of the anxiety disorder.  
Furthermore, the lack of competence to manage funds was not 
related to his service connected disability.  His termination 
of employment in 1972 was more likely related to organic 
mental disorder.  The examiner concluded that cerebral 
atrophy and early dementia were diagnosed as much as 25 years 
earlier.

The veteran's service connected psychiatric disorder has been 
characterized as generalized anxiety disorder that included a 
depressive component.  The Board recognizes that the veteran 
suffers from a severe mental impairment; however, the 
evidence shows that the majority of his mental pathology has 
been attributed to conditions other than his service 
connected anxiety disorder.  Additionally, a personality 
disorder is not a disability for VA compensation purposes and 
may not be service-connected.  38 C.F.R. § 3.303(c) (1999). 

Symptomatology attributable to the veteran's service 
connected disability has been characterized as "mild to 
moderate" and does not approximate severe impairment of the 
ability to maintain effective or favorable relationships with 
people nor is of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Likewise, the service connected disorder is not 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The Board 
observes that testimony was received at a hearing before the 
RO in October 1995 to the effect that the veteran has abusive 
and violent tendencies.  Nevertheless, even if such 
tendencies were attributable to the service connected 
disability, other mental deficiencies listed under the new 
evaluation criteria for a 70 percent evaluation have been 
attributed to non service connected pathology, thus 
precluding assignment of a higher evaluation.  Accordingly, 
the preponderance of the evidence is against assignment of a 
higher evaluation.  See also Espiritu.

There is no competent evidence of record which indicates that 
the veteran's depressive neurosis has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that anxiety 
reaction has been the cause of inpatient care.  The Board 
notes that the veteran's hospitalizations have been for other 
disability.  Thus, the RO did not abuse its discretion in not 
forwarding this case to the Director of the VA Compensation 
and Pension Service for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999).  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is nothing in the evidence of record to indicate that 
the application of the regular schedular standards is 
impractical in this case.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996).





ORDER

The claim for entitlement to service connection for a 
gastrointestinal disorder, claimed as a stomach disorder, is 
well grounded and to this extent the appeal is granted. 

Entitlement to increased evaluation for depressive neurosis 
is denied. 


REMAND

The veteran has advanced his claim for entitlement to service 
connection for a stomach condition principally on the basis 
of his symptomatology in service and also on the theory that 
his condition resulted from an episode of hookworm in 
service.  

Service records from 1945 show the veteran briefly complained 
of a burning sensation in his stomach along with belching but 
reported symptomatology did not include gastroesophageal 
reflex and otherwise apparently resolved after a brief 
period.  Gastrointestinal (GI) findings on physical 
examination were negative.  

In 1970, the veteran was hospitalized for an acute 
psychiatric condition and an upper GI performed at that time 
showed stricture of the lower portion of the esophagus.  
Regurgitation was felt secondary to a hiatal hernia.  A 
laparotomy was performed along with hiatal hernia repair in 
December 1970.  In August 1973, the veteran was diagnosed  
with cerebral atrophy causing dementia.  A small hiatal 
hernia was noted on GI X-rays, with a dilated distal 
esophagus, unchanged from 1971,  

In March 1990, clinical tests showed a normal esophagus and 
duodenum with moderate erythematous gastritis.  The stomach 
contained excess secretions, bile and food residue.  In 
November 1990, clinical tests showed continued pathology.  

A VA examination was conducted in March 1997.  The veteran 
complained that a burning sensation in his stomach began in 
service.  The examiner noted prior 
esophagogastroduodenoscopy, which showed esophagitis and 
erythema of the stomach mucosa and diagnosed, in pertinent 
part, gastroesophageal reflux disease.  The examiner 
commented that the condition was likely related to service. 

In April 1998, another VA examination was conducted.  The 
veteran reported regular symptoms of indigestion, frequent 
emesis and heart burn, gradually increasing over the years.  
The examiner noted frequent regurgitation and severe reflux 
disease.  The examiner offered the opinion that it was more 
likely than not that the gastroesophageal pathology was 
directly traceable to service.  The examiner observed that 
there was no evidence in the claims file which would more 
likely explain the onset of the gastroesophageal reflux 
disease.

Because pertinent records were not cited in the April 1998 
report, a further review of the claims file was accomplished.  
Upon such review in January 1999, the physician determined 
the record was adequate in quality and quantity to form an 
opinion without necessity of further examination of the 
veteran.  The physician set forth the evidence in detail.  
His opinion showed he had made a thorough review of the 
claims file and considered the evidence carefully.  
Unfortunately, however, the physician used an incorrect 
standard when he said he was unable, within any reasonable 
medical probability, to relate any treatment for Entamoeba 
histolytica or any other treatment in service to his current 
hiatal hernia, reflux esophagitis or any other gastric 
condition.  Although later in the opinion the physician 
commented that the record did not support when the veteran's 
current GI pathology had its onset, the Board does not 
believe that this statement corrects the earlier opinion 
based on "reasonable probability"  His opinion should have 
been expressed in terms of 
whether it was at least as likely as not that any current 
gastrointestinal disorder was etiologically related to or 
causally linked to any disease or injury in service.

To ensure that due process and fairness are achieved in this 
appeal, the case is REMANDED to the RO for the following 
action:  

1.  The claims file together with a copy 
of this remand should be returned to the 
physician who performed the January 1999 
review of the claims file.  The physician 
is requested to provide an addendum to 
his aforesaid report, expressing his 
opinion in terms of whether it is as 
least as likely as not that the veteran's 
current upper gastrointestinal pathology 
is related to any disease or injury in 
service.  It would be helpful if he were 
to comment on the opinions expressed by 
the examiner in March 1997 and the 
examiner in April 1998.  

Finally, if the examiner finds that if 
any current upper gastrointestinal 
pathology is not as least as likely as 
not related to military service, he 
should address and reconcile any 
contradictory opinions expressed in March 
1997 and April 1998.  

2.  The RO should review the additional 
development and then readjudicate the 
issue of entitlement to service 
connection for a upper gastrointestinal 
disorder, claimed as a stomach condition.  

If the determination remains adverse to the veteran, he and 
his representative should be furnished a supplemental 
statement of the case and an opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either favorable or 



unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

